      Case 1:20-cv-08612-LAP Document 37 Filed 12/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALEB AND BROWN PTY. LTD.,

                     Plaintiff,
                                             20 Civ. 8612 (LAP)
-against-
                                                    ORDER
JON BARRY THOMPSON et al.,

                     Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Nolan’s letter requesting a

stay of the action as to him because he is “not allowed to speak

to Mr. Thompson and because [he] was not personally involved

with the Plaintiffs nor the transactions alleged in the

Complaint,” [dkt. no. 34], and Plaintiff’s letter in opposition,

[dkt. no. 35].   Because Mr. Nolan has not established his

entitlement to a stay, the request for a stay [dkt. no. 34] is

denied.

    Mr. Nolan’s time to respond to the Complaint is extended to

Wednesday, December 9.    Mr. Nolan shall participate in the

telephone conference in this matter on Thursday, December 10, at

11:00 a.m. EST at the following call-in number: (888) 363-4734,

access code: 4645450.

    Mr. Nolan is reminded of his obligation to keep the Court

informed of his contact information—address, telephone number,

and email address.

                                   1
         Case 1:20-cv-08612-LAP Document 37 Filed 12/04/20 Page 2 of 2



    A copy of this order was emailed to Mr. Nolan by Chambers

on December 4.

    SO ORDERED.

Dated:       New York, New York
             December 4, 2020


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
